 



Exhibit 10.1
STOCKHOLDER VOTING AGREEMENT
     THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of
November 2, 2007 by and among SL Green Operating Partnership, L.P. (the
“Stockholder”), a stockholder of Gramercy Capital Corp., a Maryland corporation
(“Gramercy”), and American Financial Realty Trust, a Maryland real estate
investment trust (“AFR”). Capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to them in the Merger
Agreement referred to below.
     WHEREAS, as of the date hereof, the Stockholder owns of record and
beneficially 7,624,583 shares of common stock, $0.001 par value, of Gramercy
(such shares being referred to herein collectively as the “Shares” and, for the
avoidance of doubt, all references herein to the Stockholder’s Shares shall
include not only all the Shares stated above, but also all additional shares of
common stock that are owned directly or indirectly by the Stockholder or any
Person controlled by or under common control with the Stockholder, subject in
all cases to Transfers of such Shares that have been made to Permitted
Transferees to the extent permitted by and in accordance with Section 2(a));
     WHEREAS, concurrently with the execution of this Agreement, Gramercy, GKK
Capital LP, a Delaware limited partnership (“Parent OP”), GKK Stars Acquisition
LLC, a Delaware limited liability company and wholly-owned subsidiary of Parent
OP (“Acquisition Sub”), GKK Stars Acquisition Corp., a Maryland corporation and
wholly-owned subsidiary of Acquisition Sub (“Merger Sub”), GKK Stars Acquisition
LP, a Delaware limited partnership (“Merger Sub OP” and, together with Parent,
Parent OP, Acquisition Sub and Merger Sub, the “Purchaser Parties”), AFR, and
First States Group, L.P., a Delaware limited partnership (the “Operating
Partnership”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Merger Agreement”),
pursuant to which Merger Sub will be merged with and into AFR (the “Merger”) and
Merger Sub OP with be merged with and into the Operating Partnership;
     WHEREAS, this Agreement is the “Voting Agreement” referenced in the Merger
Agreement; and
     WHEREAS, as a condition to the willingness of AFR to enter into the Merger
Agreement, AFR has required that the Stockholder enter into, and in order to
induce AFR to enter into the Merger Agreement, the Stockholder is willing to
enter into, this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
     Section 1. Voting of Shares. The Stockholder covenants and agrees that,
until the termination of this Agreement in accordance with the terms hereof, at
the Parent Shareholders’ Meeting or any other meeting of the stockholders of
Gramercy, however called, and in any

 



--------------------------------------------------------------------------------



 



action by written consent of the stockholders of Gramercy with respect to any of
the following, the Stockholder will, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its Shares to be counted as
present thereat for purposes of establishing a quorum and will at a meeting, if
one is held or otherwise if consents are solicited, vote or consent to, or cause
to be voted or consented to, all of the Shares in favor of the issuance of
Gramercy common stock in the Mergers, and all actions and transactions
contemplated by the Merger Agreement or in furtherance thereof, including, upon
the request of AFR, any adjournment or postponement of the Parent Shareholders’
Meeting. The Stockholder further agrees until the termination of this Agreement
in accordance with its terms, not to commit or agree to take any action
inconsistent with the foregoing prior to such termination. For the avoidance of
doubt, the Stockholder shall retain at all times the right to vote the
Stockholder’s Shares in the Stockholder’s sole discretion and without any other
limitations on those matters other than those set forth in this Section 1 that
are at any time or from time to time presented for consideration to Gramercy’s
stockholders generally.
     Section 2. Transfer of Shares.
                  (a) The Stockholder covenants and agrees that, until the
termination of this Agreement in accordance with its terms, without the written
consent of AFR, the Stockholder will not directly or indirectly (i) subject to
Section 2(b), sell, assign, transfer (including by merger or by operation of
law), pledge, encumber, grant a participation in, gift-over, assign or otherwise
dispose of, whether by liquidation, dissolution, dividend, distribution or
otherwise (“Transfer”) any Shares or the Beneficial Ownership (as hereinafter
defined) thereof, (ii) deposit any Shares into a voting trust or enter into a
voting agreement or arrangement with respect to any Shares or the Beneficial
Ownership thereof or grant or agree to grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement or (iii) enter into any
contract, option or other arrangement or undertaking with respect to the direct
or indirect Transfer of any Shares or the Beneficial Ownership thereof, except,
in each case under clause (i) and clause (iii), to a Permitted Transferee. For
purposes of this Agreement, “Beneficial Ownership” shall have the meaning given
to such term in Rule 13d-3 under the Exchange Act (disregarding the reference to
“within 60 days” in Rule 13d-3(d)(1)(i)). As used herein, a “Permitted
Transferee” shall mean a Person that before such action proposed under
Section 2(a)(i) or Section 2(a)(iii) occurs, is a Subsidiary of the Stockholder,
agrees in writing, in form and substance to the reasonable satisfaction of AFR,
to be bound as a Stockholder under this Agreement and has not violated this
Agreement. In connection with any Transfer of Shares to a Permitted Transferee,
the transferring Stockholder may transfer its rights and obligations under this
Agreement to the Permitted Transferee, but the transferring Stockholder shall
remain liable for all breaches of such obligations whenever occurring.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
permit any Transfer of Shares, Beneficial Ownership, rights or obligations or
any other action that would otherwise be permitted by this Section 2(a) if such
Transfer or other action would create any material impediment or delay to the
performance or consummation of the Merger Agreement or this Agreement,
including, without limitation, triggering the applicability of any “fair price”,
“moratorium”, “control share acquisition” or other similar anti-takeover statute
or regulation to the Merger Agreement, this Agreement or any of the transactions
contemplated by the Merger Agreement or this Agreement.

2



--------------------------------------------------------------------------------



 



                  (b) Notwithstanding anything in this Agreement to the
contrary, the Stockholder may enter into any contract, option, swap or other
agreement or arrangement, grant a participation in, and pledge and encumber the
Shares thereunder in connection with any bona fide lending, hedging or other
financing or derivative transaction or arrangement (a “Permitted Transaction”);
provided, that (i) the Stockholder retains the right to vote or consent to, or
cause to be voted or consented to, all Shares as provided in Section 1 during
the term of such Permitted Transaction (except as provided in (ii)) and (ii) in
the event of a default or breach of any term of such Permitted Transaction by
the Stockholder that would result in the counterparty to such Permitted
Transaction or any other Person acquiring, directly or indirectly, ownership of
such Shares, no Transfer of such Shares would be permitted prior to such
counterparty or other Person agreeing in writing, in form and substance
reasonably satisfactory to AFR, to be bound as a Stockholder under this
Agreement, and any such Transfer in violation of this Section 2(b) shall be void
and of no effect.
     Section 3. Reasonable Efforts to Cooperate.
                  (a) The Stockholder will, upon receipt of reasonable advance
notice by AFR, without further consideration, provide as promptly as reasonably
practicable any customary information reasonably requested by AFR that is
necessary for any regulatory application or filing made or approval sought in
connection with the transactions contemplated by this Agreement or the Merger
Agreement (including filings with the SEC or any other Governmental Entity).
                  (b) The Stockholder hereby consents to the publication and
disclosure in the Proxy Statement, statements of beneficial ownership filed by
Gramercy and its Affiliates (and any other documents or communications provided
by AFR to any Governmental Entity or to security holders of AFR or Gramercy) the
Stockholder’s identity and Beneficial Ownership of the Shares and the nature of
the Stockholder’s commitments, arrangements and understandings under and
relating to this Agreement; provided, however, that the Stockholder shall have
the opportunity to review such disclosure prior to its publication in the Proxy
Statement, and no information relating to the Stockholder shall be published in
the Proxy Statement without the approval of the Stockholder (such approval not
to be unreasonably withheld or delayed).
                  (c) The Stockholder agrees, while this Agreement is in effect,
to notify AFR promptly in writing of the number of additional Shares, any
options to purchase Shares or other securities of Gramercy acquired by the
Stockholder, if any, after the date hereof (and, for the avoidance of doubt, the
Stockholder agrees that any such additional shares shall be, for all purposes of
this Agreement, “Shares”).
                  (d) Subject to the terms and conditions of the Merger
Agreement, while this Agreement is in effect, the Stockholder shall use
commercially reasonable efforts to take, or cause to be taken, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things reasonably necessary to carry out the intent and purposes of this
Agreement.

3



--------------------------------------------------------------------------------



 



     Section 4. Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to AFR as of the date hereof as
follows:
                  (a) Ownership of Shares. The Stockholder (i) is the sole owner
of record and has Beneficial Ownership of all of the Shares, free and clear of
any and all liens, claims, security interests, options, rights or other
encumbrances whatsoever on title or transfer (other than those imposed under the
federal securities laws, this Agreement or any Permitted Transaction), (ii) has
sole voting power with respect to all of such Shares and has not entered into
any voting agreement or voting trust with respect to any such Shares and has not
granted a proxy, a consent or power of attorney with respect to such Shares and,
so long as this Agreement is in effect, will not grant any such proxies,
consents and powers of attorney with respect to such Shares that would violate
this Agreement and (iii) does not own of record or beneficially, any shares of
capital stock of Gramercy or right to acquire such shares other than the Shares.
                  (b) Due Organization. The Stockholder is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization.
                  (c) Power, Binding Agreement. The Stockholder has the
requisite power and authority to enter into and perform all of its obligations
under this Agreement and no further proceedings or actions on the part of the
Stockholder are necessary to authorize the execution, delivery or performance by
the Stockholder of this Agreement or the consummation by the Stockholder of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except that enforceability may be subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting or relating to the enforcement of creditors rights generally and
to general principles of equity.
                  (d) No Conflicts. The execution and delivery of this Agreement
by the Stockholder does not, and the consummation of the transactions
contemplated hereby by the Stockholder will not, result in any breach or
violation of, require any consent under, be in conflict with or constitute a
default (whether with notice of lapse of time or both) under any mortgage, bond,
indenture, agreement, instrument, obligation or Law to which the Stockholder is
a party or by which the Stockholder or its Shares are bound, except for any such
breach, violation, conflict or default which, individually or in the aggregate,
would not in any material respect impair, delay or adversely affect the
Stockholder’s ability to perform its obligations under this Agreement.
                  (e) Consents. No consent of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to the
Stockholder in connection with the execution and delivery of this Agreement or
the compliance by the Stockholder with the provisions of this Agreement, except
for (i) filings with the SEC of such reports under the Exchange Act as may be
required in connection with this Agreement, and (ii) such other items and
consents the failure of which to be obtained or made, individually or in the
aggregate, would not in any material respect impair, delay or adversely affect
the Stockholder’s ability to perform its obligations under this Agreement.

4



--------------------------------------------------------------------------------



 



     Section 5. Termination. This Agreement shall terminate upon the first to
occur of (a) the Effective Time and (b) such time as the Merger Agreement may be
terminated. Any such termination shall be without prejudice to liabilities
arising hereunder before such termination.
     Section 6. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
     Section 7. [Reserved]
     Section 8. Miscellaneous.
                  (a) Entire Agreement. This Agreement (together with the Merger
Agreement and the Confidentiality Agreement) constitutes the entire agreement
and supersedes any and all other prior agreements and undertakings, both written
and oral, among the parties hereto, or any of them, with respect to the subject
matter hereof and is not intended to confer upon any Person, other than AFR and
the Stockholder, any rights or remedies hereunder. This Agreement may not be
amended, modified or rescinded except by an instrument in writing signed by each
of the parties hereto; provided, that AFR may waive compliance by any other
party with any representation, agreement or condition otherwise required to be
complied with by any such party under this Agreement or release any other party
from its obligations under this Agreement, but any such waiver or release shall
be effective only if in writing and executed by AFR.
                  (b) Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, then all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, upon a determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the maximum extent possible.
                  (c) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
LAW OF ANY OTHER JURISDICTION.

5



--------------------------------------------------------------------------------



 



                  (d) Counterparts and Signature. This Agreement may be executed
in one or more counterparts, and by the different parties in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which shall constitute one and the same agreement. This Agreement may be
executed and delivered by facsimile or other electronic or portable document
format (pdf) transmission.
                  (e) Notices. All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given or made as of the date of receipt and shall be delivered personally or
mailed by registered or certified mail (postage prepaid, return receipt
requested), sent by overnight courier or sent by facsimile, to the parties at
the following addresses or facsimile numbers (or at such other address or
facsimile number for a party as shall be specified by like notice):

  (i)   if to the Stockholder:         SL Green Realty Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Andrew Levine, Esq.
Facsimile: (212) 216-1785
        with a copy not constituting notice to:         Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: Karl A. Roessner, Esq.
                    Larry P. Medvinsky, Esq.
Facsimile: (212) 878-8000
        and         Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Judith Fryer, Esq.
                    Kenneth A. Gerasimovich, Esq.
Facsimile: (212) 801-6400
    (ii)   if to AFR to:         American Financial Realty Trust
610 Old York Road
Jenkintown, PA 19046
Attention: Edward J. Matey Jr.,
Facsimile: (215) 887-2585


6



--------------------------------------------------------------------------------



 



      with copies not constituting notice to:         Wachtell, Lipton, Rosen &
Katz
51 West 52nd Street
New York, New York 10019
Attention: Craig M. Wasserman, Esq.
                    Stephanie J. Seligman, Esq.
Facsimile: (212) 403-2000
        and         Morgan Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: James W. McKenzie, Jr., Esq.
Facsimile: (877) 432-9652


                  (f) Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
or delegation without such prior written consent shall be null and void, except
that AFR may assign this Agreement to any direct or indirect wholly owned
subsidiary of AFR without the consent of the Stockholder (provided that AFR
shall remain liable for all of its obligations under this Agreement) and the
Stockholder may assign this Agreement to the extent permitted by, and in
accordance with, Section 2(a). Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns.
                  (g) Interpretation. When reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” No summary of this Agreement prepared by the
parties shall affect in any way the meaning or interpretation of this Agreement.
                  (i) Submission to Jurisdiction. Each of AFR and the
Stockholder hereby irrevocably and unconditionally consents to submit to the
sole and exclusive jurisdiction of the courts of the State of Maryland or any
court of the United States located in the State of

7



--------------------------------------------------------------------------------



 



Maryland (the “Maryland Courts”) for any litigation arising out of or relating
to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Maryland Courts and agrees not
to plead or claim in any Maryland Court that such litigation brought therein has
been brought in any inconvenient forum. Each of the parties hereto agrees,
(a) to the extent such party is not otherwise subject to service of process in
the State of Maryland, to appoint and maintain an agent in the State of Maryland
as such party’s agent for acceptance of legal process, and (b) that service of
process may also be made on such party by prepaid certified mail with a proof of
mailing receipt validated by the United States Postal Service constituting
evidence of valid service. Service made pursuant to (a) or (b) above shall have
the same legal force and effect as if served upon such party personally within
the State of Maryland.
                  (h) Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER.
                  (i) Expenses. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such expenses.
                  (j) No Ownership Interest. Except as expressly set forth in
this Agreement, nothing contained in this Agreement shall be deemed to vest in
AFR any direct or indirect ownership or incidence of ownership of or with
respect to, or pecuniary interest in, any Shares. All rights and ownership of
and relating to, and pecuniary interest in, any Shares shall remain and belong
to the Stockholder, and AFR shall not have any authority to exercise any power
or authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of Gramercy or exercise any power
or authority to direct the Stockholder in the voting of any of the Shares,
except as otherwise expressly provided in this Agreement.
[Remainder of page intentionally blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be signed individually or by its respective duly authorized officer as of the
date first written above.

                  AMERICAN FINANCIAL REALTY TRUST      
 
  By:   /s/ Glenn Blumenthal    
 
     
 
Name:  Glenn Blumenthal    
 
     
Title:    Co-President and Chief Operating Officer
   
 
                SL GREEN OPERATING         PARTNERSHIP, L.P.    
 
           
 
  By:   SL Green Realty Corp., its general         partner    
 
           
 
  By:   /s/ Marc Holliday    
 
     
 
Name:  Marc Holliday    
 
      Title     Chief Executive Officer    

 